NUMBER 13-14-00042-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


LEE ANN CHOLOPISA,                                                                      Appellant,

                                                  v.

ROY WILLIAM CHOLOPISA,                                                                    Appellee.


                       On appeal from the 87th District Court
                           of Limestone County, Texas.



                                             ORDER
                 Before Justices Garza, Benavides, and Perkes
                               Order Per Curiam

       Appellant’s retained counsel, Chad Morgan, has filed a motion to withdraw as

counsel and a motion for extension of time to file the brief.1 We GRANT said motions.



       1 This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
Appellant’s unopposed first motion for extension of time is granted until June 16, 2014.

       Pursuant to Rule 6.5(c) of the Texas Rules of Appellate Procedure, counsel is

directed to notify appellant, in writing, of any previously undisclosed deadlines and file a

copy of that notice with the Clerk of this Court. Appellant is directed to notify the Court

promptly if she retains new counsel on appeal by filing a notice including that attorney’s

name, mailing address, telephone number, facsimile number, email address, and State

Bar of Texas identification number. See generally TEX. R. APP. P. 6.

       In the interim, the Court expects this appeal to proceed as per the appellate rules.

Appellant is expected to comply with all applicable deadlines and filings should comply

with the Texas Rules of Appellate Procedure.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed the
10th day of June, 2014.




                                             2